350 S.W.3d 43 (2011)
Orlando GOODEN, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent,
Department of Social Services, Respondent.
No. WD 73313.
Missouri Court of Appeals, Western District.
October 4, 2011.
Jaclyn M. Zimmerman, St. Louis, MO, for Appellant.
Jeannie Mitchell, Jefferson City, MO, for Respondent, Div. of Employment Security.
Jeremiah Morgan, Jefferson City, MO, for Respondent, Department of Social Services.
Before THOMAS H. NEWTON, P.J., CYNTHIA L. MARTIN, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Orlando Gooden appeals the decision of the Labor and Industrial Relations Commission denying his application for unemployment benefits. The Commission *44 determined that Mr. Gooden was not eligible for benefits because he left work voluntarily without good cause attributable to his work or the employer.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).